El Juez Asociado Se. Wole
emitió la opinión del tribunal.
Habiendo obtenido Félix Vázquez Ortiz una orden de eje-*1134cución de sentencia en la Corte Municipal de Cayey contra la Sucesión de Enrique Domínguez, procedió a embargar una linca de la propiedad de dicha sucesión. Anunciada a su debido tiempo la subasta de la finca por el marshal, fue vendida la.misma por éste al peticionario. La escritura otor-gada por el márshal se presentó al Registrador de la Propie-dad de Gfuayama y fué inscrita pero haciéndose constar el defecto subsanable de no acreditarse que las personas que componían la Sucesión de Enrique Domínguez hubieran sido citadas y emplazadas, ni en qué forma se verificó la citación como exigen los artículos 89, 92 y 96 del Código de Enjuicia-miento Civil; no constando tampoco que dichos demandados se sometieran a la jurisdicción de la referida corte municipal.
Alega el recurrente que la ley no exige que se consignen las formas y trámites en la orden de ejecución para que se dicte sentencia. Tal vez el recurrente tiene razón al hacer esta alegación y probablemente. la venta hecha en este caso es perfectamente válida y susceptible de ser probada de tal modo su validez; pero la cuestión que ha de resolverse cuando están envueltos los derechos de terceras personas es si el registrador tiene derecho a exigir al recurrente que pruebe’ su título.
Ya hemos resuelto en el caso de Carbonell v. El Registrador, 16 D. P. R., 440, que cuando se obtiene úna sentencia en rebeldía y la venta se verifica de conformidad con la misma, estará justificado el registrador al negar la inscripción de la escritura si no ha quedado probada la forma en que se ob-tuvo la sentencia en rebeldía. En el caso de referencia la corte tuvo oportunidad de expresar que el notario pudo haber consignado lo omitido en la sentencia, o sea el modo como se obtuvo la rebeldía. Aunque el recurso que ahora consideramos no es un caso en el que conste que se ha dic-tado sentencia en rebeldía, no existe, sin embargo, prueba alguna de cómo adquirió jurisdicción la corte municipal para dictar sentencia contra los demandados, ni contiene la escri-tura la copia de la sentencia, así como tampoco algo que de-*1135muestre que se ha celebrado un juicio o que los demandados se hayan sometido a la jurisdicción, de la corte. No existen presunciones en favor de las sentencias de las cortes munici-pales por no ser éstas cortes de registro. Galpin v. Page, 98 Wallace, 365, 366; Hahn v. Kelly, 34 Cal., 391; 94 Am. Dec., 742; McDonald v. Prescott, 90 Am. Dec., 517, 519. Cuando la sentencia se obtiene en una corte de jurisdicción limitada, y. como en este caso, se trata de adquirir un título contra todo el mundo, la persona que solicite la inscripción de su título tendrá la obligación de probar no solamente la venta verificada en pública subasta, sino también la facul-tad que tenía el marshal para llevar a cabo dicha venta. Esa prueba, tratándose de una corte municipal no resulta de la mera presentación de la orden de ejecución, ni siquiera de la sentencia misma, sino que debará probarse asimismo la jurisdicción que tenía la corte para dictar dicha sentencia. En otras palabras, en el caso concreto sometido a nuestra consideración debe probarse que la corte adquirió jurisdic-ción sobre las personas de los demandados.
Por consiguiente, cuando el márshal otorga escritura de venta a un comprador, generalmente el notario debe incluir la sentencia en la escritura, mostrando además que la corte municipal tenía jurisdicción para dictarla. Y no apareciendo de la referida escritura dicha jurisdicción, los hechos rela-tivos a la misma deberán acreditarse mediante prueba de otra procedencia, quizás por la certificación del secretario de la corte municipal.
Debe confirmarse la nota recurrida.

C onfirmada.

. Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.